Citation Nr: 1540064	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  05-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peptic ulcer disease.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.

In a November 2013 decision, the Board, inter alia, denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for peptic ulcer disease and determined that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, pursuant to a Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, the Board decision was vacated and remanded back to the Board for further development consistent with an order by the Court.  

The Veteran's former counsel has withdrawn and the Veteran has reported he desires proceed unrepresented

Also in November 2013, the Board remanded the Veteran's claims of entitlement to service connection for a nasal/sinus disorder, to include sinusitis and rhinitis, and a hiatal hernia with reflux esophagitis, to the Agency of Original Jurisdiction (AOJ) for additional development, to include supplemental medical opinions.  However, in a March 2015 deferred rating, the AOJ noted that, because it did not have the Veteran's complete claims folder (i.e., the portion of the claims folder still in paper form), it could not perform the requested action until such time that these records were returned by the Board to the AOJ.  Accordingly, these claims are being returned to the AOJ to complete the requested action.  

This appeal was partly processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  

The matter is REMANDED to the AOJ. The AOJ will contact the Veteran if any further action is required. 


REMAND

In February 2015, the Veteran submitted additional evidence directly to the Board and requested that the appeal be remanded to the AOJ. Accordingly, the matter is REMANDED to the AOJ for the following actions:

Consider the evidence submitted by the Veteran including that submitted in February 2015. Conduct any other appropriate development. Readjudicate the appeal and return the matter to the Board if appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
Department of Veterans Affairs


